Citation Nr: 1131918	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  09-11 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, with slight kidney leakage.

2.  Entitlement to a compensable initial disability rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for diabetes mellitus, type II, with slight kidney leakage and hypertension, and granted service connection for allergic rhinitis at a noncompensable disability rating.  The Veteran filed a notice of disagreement to this decision in August 2008.  In a February 2009 rating decision, issued in March 2009, the RO granted service connection for hypertension at a noncompensable disability rating.  As this is considered a grant in full of the benefit on appeal, this issue is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In May 2010, this case was remanded to provide the Veteran with a hearing. 
In May 2011, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (Videoconference hearing); a copy of this transcript is associated with the record.  

The issue of entitlement to service connection for diabetes mellitus, type II, with slight kidney leakage is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

At the Videoconference hearing in May 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of her desire to withdraw her appeal for the issue of entitlement to a compensable initial disability rating for allergic rhinitis.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the issue of entitlement to a compensable initial disability rating for allergic rhinitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. The appellant, at the Travel Board hearing before the undersigned in May 2011, has withdrawn her appeal for the issue of entitlement to a compensable initial disability rating for allergic rhinitis.  Such withdrawal is effective the date the notice was received at the Board.  38 C.F.R. § 20.204(b)(3).  Accordingly, the Board does not have jurisdiction to review the appeal for the issue of entitlement to a compensable initial disability rating for allergic rhinitis.


ORDER

The appeal for the issue of entitlement to a compensable initial disability rating for allergic rhinitis is dismissed.

REMAND

The duty to assist includes obtaining additional medical records or an examination when necessary to make an adequate determination.  Duenas v. Principi, 18 Vet. App. 512 (2005). 

At her hearing, the Veteran contended that she began having symptoms of diabetes mellitus, type II prior to her discharge from active duty.

The Board notes that the record includes a statement of the case (SOC) dated in February 2009, which listed as evidence two VA examinations-one dated in November 2008 and one dated in January 2009.  There are several VA examination reports in the claims file in November 2008, and it appears that there are no missing examination reports from this time period.  However, there is no examination in the claims file from January 2009.  While the Veteran has not contended that she was provided with a VA examination in relation to her claim for service connection for diabetes mellitus, any examination reports may provide evidence regarding the Veteran's current symptoms.  In addition, the Veteran has noted that, in the years following service, she worked at the National Institutes of Health, in Bethesda, Maryland, where she would go to the clinic when she was not feeling well during work.  She was also treated seen during this time at the Naval Hospital in Bethesda.  While she has indicated that this treatment was primarily for her hypertension, for which she is service-connected, the Board finds that these treatment records may contain information relevant to her current claim and, therefore, they should be obtained.  Finally, the Veteran stated at her hearing that she had been treated at the VA medical centers in West Palm Beach and Tampa, Florida and Lakeland, Virginia.  On remand, these records should be obtained and associated with the claims file.

Diabetes mellitus, type II is a disorder for which presumptive service connection is available, if manifested to a compensable degree within one year after discharge from active duty.  38 C.F.R. §§ 3.307, 3.309.  The Veteran's service treatment records do not reflect any diagnosis of or treatment for diabetes mellitus, type II.  However, the Veteran has contended that she began suffering several symptoms while on active duty that she feels were early manifestations of her diabetes mellitus, type II.  These symptoms included an enlarged stomach, sweating, becoming shaky if she did not eat, recurring yeast infections, constant thirst, frequent urination, lightheadedness, and numbness in her feet.  Her service treatment records do reflect her repeated reports of heavy sweating and recurring yeast infections.  The medical evidence of record reflects that the Veteran was diagnosed with diabetes mellitus, type II in November 2003.  The Board finds that, in order to fulfill the duty to assist, an examination is necessary to determine whether any of her symptoms that she has noted during service were early manifestations of her diabetes mellitus, type II or if her diabetes mellitus, type II had manifested to a compensable degree within one year of her discharge.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all health care providers that have treated her for her diabetes mellitus, type II.  The AOJ should attempt to obtain records from each health care provider she identifies that might have available records.  In particular, the AOJ should attempt to obtain any treatment records from NIH and the Bethesda Naval Hospital for the time frame from 2001 to 2003, any VA treatment records from the VA medical centers in West Palm Beach and Tampa, Florida and the Lakeland, Virginia, and the VA examination report from January 2009.  If records are unavailable, please have the provider so indicate.  

2.  The AOJ should make arrangements for the Veteran to be afforded an examination, by an appropriate specialist, to determine whether her diabetes mellitus is related to service or manifested to a compensable degree within one year of her discharge from active duty.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand, and any additional treatment records must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.  

The examiner should offer an opinion as to (1) whether it is at least as likely as not (50 percent or more probability) that the Veteran's diabetes mellitus, type II began to manifest during service or is etiologically related to the Veteran's active duty service in any way, and (2) whether it is at least as likely as not (50 percent or more probability) that the Veteran's diabetes mellitus, type II manifested within one year of her discharge from active duty and, if so, to what extent.  In rendering this opinion, the examiner should take a complete history from the Veteran and elicit a full description of any in-service symptoms reported by the Veteran, to include an enlarged stomach, sweating, becoming shaky if she did not eat, recurring yeast infections, constant thirst, frequent urination, lightheadedness, and numbness in her feet.  

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

3.  After completion of the above, the AOJ should readjudicate the appellant's claim.  If any determination remains unfavorable to the appellant, she and her representative should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.  

No action by the Veteran is required until she receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on her claims.  38 C.F.R. § 3.655 (2010).  

The appellant and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


